IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                             AT JACKSON
                            Assigned on Briefs January 6, 2015

                GARY WAYNE BUSH v. STATE OF TENNESSEE

                   Appeal from the Circuit Court for Rutherford County
                         No. 68965    M. Keith Siskin, Judge



                 No. M2014-00759-CCA-R3-PC – Filed March 25, 2015



The Petitioner, Gary Wayne Bush, appeals the Rutherford County Circuit Court‟s denial
of post-conviction relief. He was convicted of first degree murder and sentenced to life
imprisonment in the Tennessee Department of Correction. On appeal, the Petitioner
argues that he received ineffective assistance of counsel because trial counsel failed to
call the Petitioner to testify in his own defense. Upon review, we affirm the judgment of
the post-conviction court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

CAMILLE R. MCMULLEN, J., delivered the opinion of the court, in which ALAN E. GLENN
and ROGER A. PAGE, JJ., joined.

Stephen W. Pate, Murfreesboro, Tennessee, for the Petitioner, Gary Wayne Bush.

Robert E. Cooper, Attorney General and Reporter; Benjamin A. Ball, Senior Counsel;
William C. Whitesell, Jr., District Attorney General; and J. Paul Newman, Assistant
District Attorney General, for the Appellee, State of Tennessee.

                                           OPINION

      This case stems from the shooting death of the victim, Lynn Orrand, on January
16, 1982. See State v. Candance Orrand Bush and Gary W. Bush, No. M2010-00186-
CCA-R3CD, 2011 WL 2848266 (Tenn. Crim. App. July 18, 2011), perm. app. denied
(Tenn. Nov. 17, 2011). At the time, the victim was married to the Petitioner‟s current
wife and co-defendant, Candance Orrand Bush.1 Id. at *1. The murder remained
       1
          Because co-defendant Candance Orrand Bush shares the same last name as both the Petitioner
and the victim, we will refer to her as Candance. We mean no disrespect by this practice.
unsolved for over twenty-five years until police received information in March 2007 that
implicated Kevin Patterson, the victim‟s brother-in-law. Id. at *4. Mr. Patterson, who
was seventeen years old at the time of the shooting, pled guilty to second degree murder
in March 2008 and received a twenty-five-year sentence. Id. Based on Mr. Patterson‟s
confession and a subsequent police investigation, the Petitioner and Candance were
indicted for first degree murder. After a joint trial in which Mr. Patterson served as a key
witness, the Petitioner and his wife were convicted as charged on September 16, 2008.
Id. A full recitation of the underlying facts can be found in this court‟s opinion on direct
appeal. See id. at *1-12.

        The evidence at trial established that the Petitioner and Candance worked together
and began having an affair. Id. at *4. In the fall of 1981, Candance introduced her
younger brother, Mr. Patterson, to the Petitioner and began asking Mr. Patterson to kill
the victim. According to Mr. Patterson, Candance said she wanted her husband killed
because “she couldn‟t divorce him because he wouldn‟t leave her alone.” Id. Mr.
Patterson later asked his friend Jason Riley if he wanted to kill someone for $5,000. Id.
at *5. After a meeting between Mr. Riley, Mr. Patterson, and the Petitioner, Mr. Riley
hid in the victim‟s garage on November 18, 1981, and struck him in the head with a “tire
tool.” Id. at *9. Mr. Riley fled the scene when the attack failed to render the victim
unconscious. Id. After the unsuccessful attempt on the victim‟s life, Mr. Patterson
fatally shot the victim on the morning of January 16, 1982, while the victim was deer
hunting. Id. at *6.

       At trial, the State presented multiple witnesses to corroborate Mr. Patterson‟s
testimony. See id. at *8-12. The proof from the Petitioner‟s trial most relevant to the
issues raised in his petition for post-conviction relief pertains to recorded phone calls
between Mr. Riley, Mr. Patterson, and the Petitioner. In its opinion on direct appeal, this
court summarized the evidence as follows:

              When the investigation was reopened in 2007, the police asked Mr.
       Riley to make a controlled phone call to [Mr. Patterson]. The phone call
       was recorded and monitored by the police. Mr. Riley told [Mr. Patterson]
       that the police were asking him questions about the murder. [Mr.
       Patterson] told Mr. Riley that he “didn‟t have nothing to do with the f-----g
       s--t.” When Mr. Riley brought up the attack on [the victim] in the garage,
       [Mr. Patterson] said that he did not “even know what you‟re talking about
       now,” that he did not “know nothing about nothing,” and that would “be the
       last word I‟ll say when I die.” [Mr. Patterson] testified that he denied
       everything to Mr. Riley because he assumed his phone was taped. A day
       after making the controlled call to [Mr. Patterson], Mr. Riley received a
       telephone call at work. The caller did not identify himself, and Mr. Riley
       did not recognize the voice. The caller said that he knew Mr. Riley had an
                                            -2-
       upcoming interview with the police and told him “the best thing to do is
       stay calm, stay cool” and “[d]on‟t tell them nothing.” Mr. Riley informed
       Detective [Jim] Tramel [of the Rutherford County Sheriff‟s Department]
       about the phone call and what the caller had said. Detective Tramel set up
       another controlled call, provided Mr. Riley with two phone numbers, and
       told Mr. Riley that they were for [the Petitioner]‟s home and cell phones.
       Mr. Riley called the home number first and got no answer. Mr. Riley then
       called [the Petitioner]‟s cell phone and spoke to a man. The phone call was
       recorded, and Mr. Riley testified that the recording played at trial was the
       phone call he made to the number Detective Tramel provided him.

                At the beginning of the phone conversation, Mr. Riley asked for
       “Gary.” [The Petitioner] responded “Yeah.” Mr. Riley told [the Petitioner]
       that he was in his truck and calling him because the police just left his
       workplace after interviewing him. [The Petitioner] told Mr. Riley that he
       did not “need to talk on that phone” because the police “can pick them up
       on a scanner.” After reassuring [the Petitioner] that the police were not
       close enough to monitor the call, Mr. Riley asked [the Petitioner] “what do
       you want to do.” [The Petitioner] responded that he did not “want to do
       nothing” and that Mr. Riley needed to “[j]ust stay cool like I told you.”
       [The Petitioner] told Mr. Riley that the police were “gonna aggravate you
       for a while” and that Mr. Riley “better do” what he told him. Mr. Riley
       testified that he recognized [the Petitioner]‟s voice as the voice of the
       earlier caller and that he “knowed right off the bat who it was.” However,
       Mr. Riley testified that he “couldn‟t put a name to” the voice but that he
       could identify the voice as the same person who called him at work. After
       listening to a portion of the recording, Detective Tramel, Terry Orrand, and
       [Christy] Rawls were all able to identify [the Petitioner]‟s voice as the
       person speaking with Mr. Riley.[2] Detective Tramel also testified that he
       was present during the recording of the phone conversation and that the
       voices belonged to Mr. Riley and [the Petitioner]. A day after the
       controlled call, Mr. Riley got another phone call from [the Petitioner] in
       which [the Petitioner] asked how the police interview went and told Mr.
       Riley to “lose his phone number” and “don‟t say nothing to nobody.”

Id. at *11-12. Both the Petitioner and his wife were sentenced to life imprisonment for
their first degree murder convictions, and they appealed to this court. See id. at *1. On
direct appeal, the Petitioner argued that the evidence was insufficient to support his
conviction and that the trial court erred by admitting into evidence the recording of the
       2
        Terry Orrand is the victim and Candance‟s older son. See Candance Orrand Bush and Gary W.
Bush, 2011 WL 2848266, at *1. Christy Rawls is Candance‟s niece who stayed with Candance during
the summer of 1982. See id. at *9.
                                              -3-
phone call between the Petitioner and Mr. Riley. Id. at *1. The Petitioner further
asserted that the trial court erred by failing to select alternate jurors in plain view. Id.
This court concluded that because both the Petitioner‟s voice and the recording of the call
were properly authenticated, the trial court did not abuse its discretion in admitting the
recording into evidence. Id. at *16. This court affirmed the Petitioner‟s conviction, and
the Tennessee Supreme Court denied his application for permission to appeal on
November 17, 2011.

       On November 13, 2012, the Petitioner filed a timely pro se petition for post-
conviction relief alleging numerous grounds of ineffective assistance of counsel. He later
filed an amended pro se petition on November 29, 2012. Following the appointment of
counsel, the Petitioner filed a second amended post-conviction petition. The post-
conviction hearings occurred on January 8, 2014, and March 4, 2014.3

       Post-Conviction Hearings. Trial counsel testified that he and his father, co-
counsel, were retained shortly after the Petitioner was arrested for first degree murder. At
the preliminary hearing, trial counsel was the attorney of record. He agreed that Mr.
Patterson confessed to the police and implicated the Petitioner. He stated that the audio
recording of the Petitioner‟s phone call with Mr. Riley was “the most damaging piece of
evidence” against the Petitioner. Trial counsel agreed that the Petitioner never identified
himself in the call and that Mr. Riley received immunity from prosecution. He was also
aware that the Petitioner had no criminal history prior to this case. Trial counsel
acknowledged that throughout his representation, the Petitioner maintained his
innocence. He agreed that the Petitioner‟s emphatic denial of his involvement in the
murder and his lack of a criminal record could have affected jury deliberations.

        Trial counsel stated that he informed the Petitioner of the value of testifying but
also advised the Petitioner of the risks, including the potential opportunity for the jury to
hear the Petitioner‟s voice and to compare it to the audio recording. He opined that a jury
identification of the Petitioner‟s voice would have jeopardized the defense. He recalled
that the Petitioner admitted to counsel that it was his voice on the recording. Trial
counsel said that he and co-counsel exhaustively reviewed the recording and determined

        3
          On appeal, the Petitioner raised the sole issue of ineffective assistance of counsel regarding the
Petitioner‟s decision not to testify in his own defense at trial. Accordingly, we only address testimony
from the hearing relevant to this issue. We also note that much of the testimony at the hearings related to
whether the Petitioner heard the recording of the phone call prior to trial. At the January 8, 2014
evidentiary hearing, the Petitioner first raised the claim that his counsel failed to play the recording for
him. The Petitioner did not include this claim in either of his pro se petitions or in his second amended
petition, and has therefore waived the issue. See, e.g., T.C.A. § 40-30-110(c) (“Proof upon the
petitioner‟s claim or claims for relief shall be limited to evidence of the allegations of fact in the
petition.”); Cone v. State, 747 S.W.2d 353, 356 (Tenn. Crim. App. 1987) (Issues that were not raised in
the post-conviction petition are waived on appeal).
                                                    -4-
that the trier of fact could find beyond a reasonable doubt that the voice belonged to the
Petitioner.

        Trial counsel testified that he and co-counsel were also concerned that the
Petitioner had a bad temper and would “lose his cool” during cross-examination. He said
that the Petitioner was “easily riled” and adamant about his innocence, even during
friendly conversations with counsel. He opined that these negative factors outweighed
any potential benefit of calling the Petitioner to testify. Despite trial counsel‟s
reservations and advice, he said that the decision of whether to testify or not is left to the
client. He stated that he discussed the pros and cons with the Petitioner and determined
that it was not in the Petitioner‟s best interest to take the stand. He said that they
discussed the matter “at length and on numerous occasions.” Trial counsel agreed that
the Petitioner could have explained to the jury what he meant in the recording. However,
he and co-counsel were concerned about the Petitioner‟s temper. He opined that the
recording was vital to the prosecution and that it was not worth the risk to call the
Petitioner to the stand. Even in hindsight, trial counsel did not believe that the Petitioner
should have testified on his own behalf. In his view, the Petitioner‟s testimony would
have harmed the defense, given the admission of the recording and Mr. Patterson‟s
confession.

        On cross-examination, trial counsel testified that he had been practicing criminal
law for nearly twenty-four years. He said that he had a good working relationship with
the Petitioner and that they met “dozens of times” prior to trial and shared “countless”
phone calls. He further stated that he had an outstanding working relationship with
Candance‟s counsel and that they regularly communicated in preparation for the joint
trial. He agreed that the attorneys for both co-defendants vigorously cross-examined Mr.
Patterson at the preliminary hearing and at trial. Trial counsel said that the audio
recording was a problem for the defense, particularly because Mr. Riley asked for Gary,
and the male voice responded affirmatively. He agreed that the trial prosecutor was
excellent at cross-examination. He acknowledged that the Petitioner‟s testimony would
have directly contravened many of the State‟s witnesses, including Mr. Riley and Mr.
Patterson. He opined that it would have been difficult to explain the contents of the
recording to the jury. Although trial counsel advised the Petitioner not to testify, he
stated that the Petitioner made the ultimate decision.

        Co-counsel testified that he began practicing law in 1967. Having tried numerous
murder cases, he said that he always called his client to testify if it were in the best
interest of the defendant. However, co-counsel advised the Petitioner not to testify in this
case because it would have been detrimental to the defense. Even though the surname
“Bush” was not mentioned in the call, the individual told Mr. Riley to remain quiet to the
authorities. Co-counsel agreed that there was no expert witness at trial to provide voice
identification but recalled that two or three lay witnesses identified the Petitioner‟s voice.
                                             -5-
While acknowledging that the Petitioner could have testified that the voice was not his,
co-counsel was concerned that the Petitioner would be vulnerable to cross-examination.
He agreed that the Petitioner had no prior criminal record and had consistently denied
involvement in the victim‟s murder. However, co-counsel noted that the Petitioner would
have had to explain Mr. Riley‟s testimony about calling the Petitioner‟s number. Even if
the Petitioner had the opportunity to explain the context of the phone call, co-counsel
considered the content of the recording to be incriminating. He did not believe that the
Petitioner would be a good witness due to his potential demeanor and because “there
[we]re too many things that [the Petitioner] would have to try to explain away.” After
weighing the factors involved, co-counsel recommended that the Petitioner should not
testify. He said that he and trial counsel would never deny a client the right to testify. He
agreed that the Petitioner probably would have testified if counsel had recommended it.
Co-counsel stated that if the Petitioner had insisted on testifying, then he and trial counsel
would have called the Petitioner to the stand despite their advice against it.

        The Petitioner testified that he retained trial counsel and co-counsel in 2007 after
he was indicted. From the start, he told his counsel that he was not involved in the
victim‟s murder. He said that counsel told him and his wife, “[Y]ou don‟t put a
defendant on the stand.” The Petitioner could not recall which counsel told him not to
testify. He estimated that counsel advised him not to testify shortly after he had hired
them. He said that he had never been in trouble before and accepted counsel‟s advice
without asking any questions. The Petitioner stated that he never heard the recording
involving Mr. Riley until the trial. He also did not receive a transcript of the recording
before trial. He said that trial counsel and co-counsel did not discuss the recording with
him beyond stating that “it looked bad.” He denied that counsel ever discussed the pros
and cons of testifying with him either before or during the trial. The Petitioner did not
remember counsel ever telling him that the prosecutor would be rigorous and effective in
cross-examining him. He said he waived his right to testify at trial because counsel
directed him to do so. The Petitioner disagreed that he was hot-tempered or that he
would have been angry on the stand. He said that he would have testified if counsel had
recommended it.

        On cross-examination, the Petitioner testified that he hired both his counsel based
on the recommendation of Candance‟s counsel. He believed that trial counsel and co-
counsel were prepared and competent, and he did not complain about their representation
at the time. He agreed that if he had testified, he would have denied that the voice on the
recording belonged to him. The Petitioner denied that Candance‟s counsel ever played
the recording for him during an office visit. He maintained that the voice on the
recording was not his voice. He said that he hired his counsel to handle everything and
that he deferred to them. The Petitioner denied ever asking counsel about their theory of
the defense. He estimated that they met more than twenty times, but he could not recall

                                             -6-
what they discussed. He also could not remember the questions that the trial court had
asked him regarding his decision not to testify.

       The State called Candance‟s counsel after the close of the Petitioner‟s proof.
Candance‟s counsel testified that he had been practicing law for thirty-eight years. He
said that he was “shocked” to hear the Petitioner deny ever listening to the recording in
his office because he had played the recording for the Petitioner. He explained that
counsel for both the Petitioner and his wife often worked together and shared
responsibilities. Candance‟s counsel considered the recording to be “devastating” and
extensively discussed the possibility of severing his client‟s case from that of the
Petitioner. However, Candance insisted on having a joint trial with the Petitioner.

        The Petitioner testified on rebuttal that he did not recall visiting the office of
Candance‟s counsel to hear to the recording. He further denied listening to the recording
with his own counsel. He stated that the recording did not affect his decision about
testifying at trial because his counsel had already told him that defendants do not take the
stand.

       On surrebuttal, trial counsel testified that “[t]here [wa]s no way that [he] would
have ever told any defendant that defendants never take the stand.” He stated that the
Petitioner was “mistaken” if he believed that counsel made such a broad statement
because trial counsel has called criminal defendants to the stand before.

         Candance Orrand Bush testified as a rebuttal witness for the Petitioner. She did
not recall going to her counsel‟s office with the Petitioner to listen to the recording prior
to trial.

      Following the evidentiary hearings, the post-conviction court took the matter
under advisement. On March 18, 2014, the court entered a written order denying relief.
The Petitioner timely appealed the post-conviction court‟s order.

                                       ANALYSIS

        On appeal, the Petitioner argues that trial counsel and co-counsel were ineffective
in failing to call him to testify in his own defense. He contends that counsel should have
presented him as a witness because he had no prior criminal history, he had consistently
maintained his innocence, and he could have provided an explanation for the recording of
the phone conversation with Jason Riley. The Petitioner asserts that counsel‟s failure
prevented him from presenting important testimony and issues for the jury to consider.
We conclude that the court properly denied post-conviction relief.


                                             -7-
       Post-conviction relief is only warranted when a petitioner establishes that his or
her conviction or sentence is void or voidable because of an abridgement of a
constitutional right. T.C.A. § 40-30-103. The Tennessee Supreme Court has held:

             A post-conviction court‟s findings of fact are conclusive on appeal
      unless the evidence preponderates otherwise. When reviewing factual
      issues, the appellate court will not re-weigh or re-evaluate the evidence;
      moreover, factual questions involving the credibility of witnesses or the
      weight of their testimony are matters for the trial court to resolve. The
      appellate court‟s review of a legal issue, or of a mixed question of law or
      fact such as a claim of ineffective assistance of counsel, is de novo with no
      presumption of correctness.

Vaughn v. State, 202 S.W.3d 106, 115 (Tenn. 2006) (internal citations and quotation
marks omitted); see Felts v. State, 354 S.W.3d 266, 276 (Tenn. 2011); Frazier v. State,
303 S.W.3d 674, 679 (Tenn. 2010). A post-conviction petitioner has the burden of
proving the factual allegations by clear and convincing evidence. T.C.A. § 40-30-110(f);
Tenn. Sup. Ct. R. 28, § 8(D)(1); Dellinger v. State, 279 S.W.3d 282, 293-94 (Tenn.
2009). Evidence is considered clear and convincing when there is no serious or
substantial doubt about the accuracy of the conclusions drawn from it. Lane v. State, 316
S.W.3d 555, 562 (Tenn. 2010); Grindstaff v. State, 297 S.W.3d 208, 216 (Tenn. 2009);
Hicks v. State, 983 S.W.2d 240, 245 (Tenn. Crim. App. 1998).

       Vaughn further repeated well-settled principles applicable to claims of ineffective
assistance of counsel:

             The right of a person accused of a crime to representation by counsel
      is guaranteed by both the Sixth Amendment to the United States
      Constitution and article I, section 9, of the Tennessee Constitution. Both
      the United States Supreme Court and this Court have recognized that this
      right to representation encompasses the right to reasonably effective
      assistance, that is, within the range of competence demanded of attorneys in
      criminal cases.

Vaughn, 202 S.W.3d at 116 (internal quotation marks and citations omitted).

       In order to prevail on an ineffective assistance of counsel claim, the petitioner
must establish that (1) his lawyer‟s performance was deficient and (2) the deficient
performance prejudiced the defense. Vaughn, 202 S.W.3d at 116 (citing Baxter v. Rose,
523 S.W.2d 930, 936 (Tenn. 1975); Strickland v. Washington, 466 U.S. 668, 687 (1984)).
“[A] failure to prove either deficiency or prejudice provides a sufficient basis to deny
relief on the ineffective assistance claim. Indeed, a court need not address the
                                           -8-
components in any particular order or even address both if the [petitioner] makes an
insufficient showing of one component.” Goad v. State, 938 S.W.2d 363, 370 (Tenn.
1996) (citing Strickland, 466 U.S. at 697).

        A petitioner successfully demonstrates deficient performance when the petitioner
establishes that his attorney‟s conduct fell “below an objective standard of reasonableness
under prevailing professional norms.” Id. at 369 (citing Strickland, 466 U.S. at 688;
Baxter, 523 S.W.2d at 936). Prejudice arising therefrom is demonstrated once the
petitioner establishes “„a reasonable probability that, but for counsel‟s unprofessional
errors, the result of the proceeding would have been different. A reasonable probability
is a probability sufficient to undermine confidence in the outcome.‟” Id. at 370 (quoting
Strickland, 466 U.S. at 694).

        We note that “[i]n evaluating an attorney‟s performance, a reviewing court must
be highly deferential and should indulge a strong presumption that counsel‟s conduct falls
within the wide range of reasonable professional assistance.” State v. Burns, 6 S.W.3d
453, 462 (Tenn. 1999) (citing Strickland, 466 U.S. at 689). Moreover, “[n]o particular
set of detailed rules for counsel‟s conduct can satisfactorily take account of the variety of
circumstances faced by defense counsel or the range of legitimate decisions regarding
how best to represent a criminal defendant.” Strickland, 466 U.S. at 688-89. However,
we note that this “„deference to matters of strategy and tactical choices applies only if the
choices are informed ones based upon adequate preparation.‟” House v. State, 44 S.W.3d
508, 515 (Tenn. 2001) (quoting Goad, 938 S.W.2d at 369).

       In its order denying relief, the post-conviction court specifically held that the
Petitioner failed to establish deficiency based on counsel‟s representation:

               With regard to the Petitioner‟s decision not to testify at trial, the
       Court finds that this decision was made solely by the Petitioner after
       consultation with and advice from trial counsel; the Court specifically
       discredits the Petitioner‟s assertion that trial counsel categorically refused
       to put him on the witness stand. The Petitioner participated in a Momon
       hearing during the trial (as required by law), further demonstrating his
       understanding of his right to testify, and documenting his decision not to do
       so. The Court further finds that Petitioner‟s testimony regarding his not
       having heard the audio recording of the telephone conversation (Exhibit 3)
       prior to trial was not credible. Furthermore, the Court finds that Candance
       Bush‟s testimony regarding this issue was not credible. The Court believes
       that the discovery of this recording was a critical and defining moment for
       the defense, and it strains credulity to believe that the recording was not
       played for [the Petitioner] . . . before the trial began. The Court found both
       [Candance‟s counsel] and [trial counsel] to be credible on this point. This
                                             -9-
        Court believes that the recording was played for, and discussed with, [the
        Petitioner] prior to the trial, and that the existence of the recording weighed
        heavily in [the Petitioner]‟s strategic decision not to testify.

        We conclude that the record does not preponderate against the post-conviction
court‟s findings of fact. At the evidentiary hearing, the Petitioner maintained that he did
not testify at trial because he deferred to counsel‟s statement that “you don‟t put a
defendant on the stand.” Apart from this bare assertion, the Petitioner offered no proof to
support his claims. When asked about the Momon hearing, the Petitioner could not recall
the trial court‟s questions about waiving his right to testify. Although he acknowledged
meeting with counsel over twenty times, the Petitioner could not recall the content of
their discussions. Moreover, he denied that counsel ever reviewed the costs and benefits
of testifying with him.

         Despite acknowledging the Petitioner‟s lack of a criminal record and his consistent
assertion of innocence, both trial counsel and co-counsel opined that it would not have
been in the Petitioner‟s best interest to testify at trial. Specifically, trial counsel testified
that the Petitioner‟s “goose was cooked” if the jury identified his voice as the one in the
recording with Mr. Riley. Furthermore, counsel was concerned that the Petitioner was
quick-tempered and would have been vulnerable to the State‟s cross-examination. Apart
from the Petitioner‟s own testimony, which was discredited by the post-conviction court,
the Petitioner has not presented any proof that he was coerced into waiving his right to
testify or that counsel prevented him from taking the stand. Accordingly, he has failed to
prove his factual allegations by clear and convincing evidence, and he is not entitled to
relief.4

                                          CONCLUSION

        Upon review, we affirm the judgment of the post-conviction court.



                                                        _______________________________
                                                        CAMILLE R. McMULLEN, JUDGE




        4
          Because the Petitioner has made an insufficient showing of deficiency, we need not address the
issue of prejudice. See Goad, 938 S.W.2d at 370 (citing Strickland, 466 U.S. at 697).
                                                 -10-